 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   G&G CLOSED CIRCUIT EVENTS, LLC.,                  )    Case No.: 1:18-cv-01248 LJO JLT
                                                       )
12                  Plaintiff,                         )    ORDER TO THE DEFENDANT TO SHOW
                                                       )    CAUSE WHY THE ANSWER SHOULD NOT BE
13          v.                                         )
                                                       )    STRICKEN
14   ARTURO FLORES,                                    )
                                                       )
15                  Defendant.                         )
                                                       )
16
17          On October 24, 2018, the plaintiff filed proof demonstrating the defendant had been served the
18   summons and complaint on October 12, 2018. (Doc. 4) After the defendant failed to respond to the
19   complaint, on November 2, 2018, the plaintiff sought entry of default (Doc. 5) and the Clerk entered
20   default the next day (Doc. 6). The day after that, the defendant filed his answer (Doc. 8). Thus, the
21   Court ORDERS:
22          1.      Within 14 days, the defendant SHALL show cause in writing why his answer should
23   not be stricken. Alternately, he may file a stipulation or a motion to set aside the default within the
24   same 14-day period.
25
26   IT IS SO ORDERED.
27
        Dated:     November 8, 2018                             /s/ Jennifer L. Thurston
28                                                         UNITED STATES MAGISTRATE JUDGE
